Citation Nr: 1826691	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-33 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to in initial rating in excess of 10 percent for right lateral popliteal cutaneous neuropathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from July 1970 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  The appellant's right lateral popliteal cutaneous neuropathy manifests with moderate incomplete paralysis of the musculocutaneous (superficial peroneal) nerve, which causes moderate numbness in his right leg and a loss of sensation in the lower leg.  It has not manifested with constant or intermittent pain in the leg, paresthesias or dysesthesias, reduced muscle strength, muscle atrophy, reduced reflexes, or trophic changes.  

2.  The appellant's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for right lateral popliteal cutaneous neuropathy has not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8522 (2017).  

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.10, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where the schedular rating is less than total, a total disability rating may still be assigned when the disabled person is, in the judgement of the rating agency, unable to follow a substantially gainful occupation as a result of the service-connected disability; provided that, in part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and a combined disability rating of 70 percent or more.  38 C.F.R §§ 3.340, 3.341(a), 4.16 (a) (2017).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017).  The ultimate question is whether the Veteran, in light of his service connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his right lateral popliteal cutaneous neuropathy, initially rated as 10 percent disabling, should have a higher initial rating.  He also asserts that his service connected disabilities, when taken in their entirety, render him unable to pursue a substantially gainful occupation.  After a thorough review of the record, the Board has concluded that the preponderance of the evidence is against an initial rating in excess of 10 percent for the appellant's right lateral popliteal cutaneous neuropathy.  Further, the Board finds that the appellant is not unable to pursue a substantially gainful occupation as a result of his service-connected disabilities.

Right Lateral Popliteal Cutaneous Neuropathy

The appellant asserts that his initial 10 percent rating for right lateral popliteal cutaneous neuropathy was in error and that he should have been assigned a 20 percent rating.  

The appellant's right lateral popliteal cutaneous neuropathy has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8522, which covers paralysis of the Musculocutaneous nerve (superficial peroneal).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate and neither the appellant nor his attorney has contended otherwise.
Under this diagnostic code, mild incomplete paralysis of the nerve is assigned a noncompensable rating.  Moderate incomplete paralysis of the nerve is assigned a 10 percent rating.  Severe incomplete paralysis is assigned a 20 percent rating.  Complete paralysis, evidenced by a weakened eversion of the foot, is assigned a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  

Turning to the medical evidence of record, the appellant was examined in relation to this condition in November 2012.  At that examination the appellant reported symptoms of moderate numbness in his right leg.  Upon examination, the appellant appeared to have moderate incomplete paralysis of the musculocutaneous (superficial peroneal) nerve in his right leg.  He did not display any deficiencies in muscle strength or reflexes.  His muscles displayed no signs of atrophy.  There were no trophic changes to his skin.  He had deficiencies in his sensitivity to touch in his lower right leg.  He also had an abnormal gait, although this was attributed directly to his service-connected right total knee arthroplasty.  Further he did not endorse any symptoms of constant or intermittent pain in the extremity, nor symptoms of paresthesias or dysesthesias.  

In December 2012, the RO obtained an opinion on the functional impact of this condition on the appellant.  After a review of the record, the examiner opined that this condition presented no impact on the appellant's ability to work or maintain employment as the disability was of a superficial nerve which did not innervate directly to the muscle.  Therefore, the condition would not have any effect on the appellant's gait or muscle strength.  

Considering this evidence, the Board finds that the preponderance of the evidence supports an initial 10 percent rating, and no greater, for moderate incomplete paralysis of the musculocutaneous (superficial peroneal) nerve.  In reaching this conclusion, the Board notes that the diagnosis from the November 2012 examination found only moderate incomplete paralysis of the nerve.  Further, the Board notes that there were no objective signs of atrophy or muscle weakness, indicating disuse.  While the Board acknowledges the significant symptoms of right leg numbness with a loss of touch sensation, the Board finds that these symptoms are contemplated by the 10 percent rating assigned.  The rating schedule provides that where the involvement is wholly sensory, a rating for a peripheral nerve disability should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  In this case, the record shows that the appellant's disability is wholly sensory.  

The Board has considered the appellant's contentions that his condition is worse than it has been rated and deserves a higher rating, to include his statements made at his July 2013 informal hearing at the RO.  In that testimony, the appellant reports symptoms of numbness in his right leg that spreads when he sits for an extended period, causing him to have to pull over when driving to stretch his leg. The Board finds that the appellant is competent to report the symptoms he experiences.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Board does not find these symptoms to be substantially different or more severe than those presented at his November 2011 VA examination.  The Board finds these symptoms are contemplated by the 10 percent rating already assigned and do not approximate the next higher rating.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for right lateral popliteal cutaneous neuropathy.  

TDIU

The appellant asserts that his service connected disabilities render him unemployable.  The record indicates the appellant is service connected for bipolar disorder at 50 percent from September 11, 2012; residuals of a right total knee arthroplasty, rated as 30 percent disabling from December 1, 2012; and right lateral popliteal cutaneous neuropathy, rated as 10 percent disabling from September 11, 2012.  The appellant's combined disability rating is 70 percent from September 11, 2012.  

Thus, the appellant satisfies the threshold rating percentage requirements set forth in 38 C.F.R. § 4.16(a) for TDIU from September 11, 2012.  Therefore, the next question for consideration is whether the appellant's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

In that regard, the appellant is a high school graduate with no known learning disabilities, although he indicated he was a "C" student in school.  He has no significant military training from his active service, as he was discharged after sustaining an injury during basic training.  His post-military work history and education consists of 40 years of work primarily in construction and carpentry.  

The appellant was last employed full-time in May 2009.  He stated that he had to stop working as a carpenter after his right knee started having problems that required a total knee arthroplasty.  Within a year of this operation, the appellant underwent a second total knee arthroplasty on his left knee.  He said he attempted to return to work after his surgeries, but that he could not return to his old employment as he was no longer insurable for work anymore.  The Board notes that only the appellant's right knee is service connected.  

Medical evidence from the appellant's treating physician, from his Social Security disability examinations, and from his VA examination all indicate that his knee replacements render the appellant unsuited for heavy physical labor of the type he was engaged in prior to his surgeries.  The appellant has been deemed to have impairments in his ability to kneel, bend, squat, stoop, walk for prolonged periods, and sit for prolonged periods.  His ability to lift and carry are also limited.  

The appellant is also diagnosed with Bipolar disorder, and is assigned a 50 percent rating for his psychiatric disability.  This rating is based on the findings of his November 2012 VA examination.  At that time, he was experiencing symptoms of depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, disturbances of mood and motivation, difficulty establishing and maintaining effective work and social relationships, impaired impulse control, and intermittent inability to perform the regular activities of daily living.  Based on a review of the record, the examiner determined that the appellant's symptoms represent occupational and social impairment with reduced reliability and productivity.  

In March 2013, the appellant's ability to function considering his psychiatric illness was assessed in a VA opinion.  The examiner's opinion was that the appellant was not entirely unemployable because of his psychiatric condition.  The examiner noted the appellant previously suffered from more serious depression, including suicidal ideations followed by a period of voluntary in-patient hospitalization after the passing of his spouse, and could remain employed with minimal impact on his productivity.  The examiner noted no history of difficulties interacting with coworkers and supervisors or maintaining relationships with friends and family.  

The appellant's functional ability was also assessed in a medical examination related to his claim for Social Security Disability.  Looking at the appellant's mental health, the examination noted he had difficulties with following instructions, completing tasks, and handling stress.  The examiner found the appellant's psychiatric disability at times disrupted his optimal performance and productivity on a mild to moderate basis.  However, the examiner found him capable and adequate for basic tasks up to his physical limits.  Considering his changes in mood, they opined that he may not be best suited for a customer service position, and that his work with the public should be limited.  

The appellant has also introduced statements into the record that he is unable to work in his prior profession because of his right knee injury.  He stated that he does not believe he can sit at a desk all day.  He has also stated that his age is a factor hindering his being hired for a job.  

The Board acknowledges that the appellant is unable to resume the career he had prior to his right knee total arthroplasty and that he has little to no experience outside the field of construction.  However, the record does not contain, nor has the appellant indicated, that he has attempted to search for or obtain employment in other fields.  The appellant is not entirely incapacitated and has stated on numerous occasions that he does work around the house.  While examinations have indicated that it might be difficult for the appellant to function in certain types of sedentary employment, they have consistently concluded that he is not incapable of pursuing work in sedentary labor environments by his service-connected disabilities.  

As far as this determination is concerned, the Board notes that consideration is made solely regarding the appellant's service-connected disabilities.  The appellant underwent a left total knee arthroplasty that is not service connected.  Further, in January of 2014 the appellant reported that he was having difficulty getting out of bed due to nonservice-connected lower back pain.  The Board is also prohibited from considering the appellant's age in making its determination.  38 C.F.R. § 4.19.  

While the record is clear that the appellant is unable to continue in his profession as a carpenter, the Board finds that he is not unemployable, and that his service connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment.  38 C.F.R. §§ 4.16, 4.18.  


ORDER

Entitlement to an initial rating in excess of 10 percent for right lateral popliteal cutaneous neuropathy is denied.  

Entitlement to TDIU is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


